Citation Nr: 1208258	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic right hand carpal tunnel syndrome.  

2.  Entitlement to service connection for chronic left hand carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from June 1974 to June 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Oakland, California, Regional Office (RO) which denied service connection for both right carpal tunnel syndrome and left carpal tunnel syndrome.  In November 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for chronic right carpal tunnel syndrome and left carpal tunnel syndrome is warranted as the claimed disorders were initially manifested and treated during active service.  

In an August 2008 written statement and at the November 2011 hearing on appeal, the Veteran reported that his hands "would not open" after doing some plumbing work at Fairchild Air Force Base, Washington, in approximately 1975.  He was subsequently treated at the base's medical facility.  Clinical documentation of the cited inservice treatment is not of record.  

In a July 2009 written statement and at the hearing on appeal, the Veteran related that he received treatment for his carpal tunnel syndrome and other hand disabilities from his primary care physician and other private physicians.  Clinical documentation of the cited private treatment is not of record.  

VA should obtain all relevant military, VA, and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic right carpal tunnel syndrome and left carpal tunnel syndrome, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that a search be made of the records of the Fairchild Air Force Base medical facility for any documentation pertaining to the treatment of the Veteran in 1975.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims file.  
3.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

